Case 1:19-cr-00487-PAB Document 56 Filed 07/26/21 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 19-cr-00487-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JEFFREY ROBERT HERMANSEN,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on defendant’s Motion for Compassionate

Release to Halfway House [Docket No. 53]. The government opposes the motion.

Docket No. 55.

       On May 15, 2020, defendant Jeffrey Hermansen pled guilty to one count of

possession of stolen mail in violation of 18 U.S.C. § 1708. See Docket No. 39; Docket

No. 40 at 1. On August 13, 2020, the Court sentenced defendant to 27 months

imprisonment to be followed by three years of supervised release. See Docket No. 46

at 1. Defendant is a prisoner at FCI Florence scheduled for release on November 10,

2021. Docket No. 52 at 1.1

       Defendant filed a pro se motion for compassionate release. See Docket No. 53.

Defendant asks the Court to permit him to spend the final six months of his

incarceration in a residential reentry center (“RRC”). Id. at 1. Defendant states that he

       1
        Neither defendant’s motion nor the government’s response state defendant’s
projected release date, but the Court takes judicial notice of its prior order stating that
defendant’s release date is November 10, 2021. Docket No. 52 at 1.
Case 1:19-cr-00487-PAB Document 56 Filed 07/26/21 USDC Colorado Page 2 of 6




is not being considered for RRC for his final six months of incarceration due to “Special

Condition Number 3.” Id. The Court interprets this to be a reference to the third special

condition of defendant’s supervision, which requires him to reside in an RRC for six

months, “to commence upon release from confinement or upon the first available

vacancy at an RRC . . . .” Docket No. 47 at 5. Defendant previously filed a motion to

amend the conditions of his supervision to remove this condition, see Docket No. 49,

which the Court denied. See Docket No. 52. Defendant argues that the Bureau of

Prisons (“BOP”) is misinterpreting his condition to require him to start his residence at

an RRC after he has completed his full sentence, rather than before the completion of

his sentence. Docket No. 53 at 2. Defendant argues that compassionate release to

begin his residence at an RRC before the completion of his full sentence is warranted

based on the “ongoing pandemic and prolong[ed] and continuous Covid symptoms that

[are] affecting [his] PTSD and [his] mental health.” Id. at 1.

       Under § 3582(c)(1)(A)(i), known as the “compassionate release” provision, “a

district court may grant a sentence reduction if, after considering the 18 U.S.C.

§ 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons warrant

such a reduction’ and the ‘reduction is consistent with applicable policy statements

issued by the Sentencing Commission.’” United States v. Saldana, 807 F. App’x 816,

819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A district

court may grant a sentence reduction upon motion of the defendant only “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is earlier.”


                                             2
Case 1:19-cr-00487-PAB Document 56 Filed 07/26/21 USDC Colorado Page 3 of 6




18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Defendant made a

request to the warden on March 1, 2021, which was denied. See Docket Nos. 55-1, 55-

3. Accordingly, he has exhausted his administrative remedies.2

       There are three prerequisites to granting compassionate release. First, a district

court must determine whether there are extraordinary and compelling reasons to

warrant a sentence reduction. See United States v. McGee, 992 F.3d 1035, 1042 (10th

Cir. 2021) (citing United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Second,

a district court must determine whether the reduction is consistent with “applicable”

policy statements issued by the Sentencing Commission. Id. Third, a district court

should consider whether any reduction authorized by steps one and two is warranted

under the § 3553(a) factors. Id. A court need not address all of the steps if one of them

demonstrates that a defendant is not entitled to compassionate release. Id.

       Although the Sentencing Commission has identified four categories of

extraordinary and compelling reasons that may warrant a sentence reduction, see

U.S.S.G. § 1B1.13, cmt. n.1, this policy statement is not “applicable” under the First

Step Act when a motion is brought by a defendant. See McGee, 992 F.3d at 1050.

Rather, it is within the Court’s discretion to determine whether extraordinary and

compelling reasons justify compassionate release. See id. (reasoning that, because the

       2
         The government both concedes that the Court has jurisdiction to consider
defendant’s motion and argues that the Court should deny it for failure to exhaust
administrative remedies. Docket No. 55 a 6-7. A defendant may proceed in court either
by fully appealing a denial or by waiting thirty days after the warden receives a request.
See, e.g., United States v. Alam , 960 F.3d 831, 834 (6th Cir. 2020) (“Prisoners who
seek compassionate release have the option to take their claim to federal court within
30 days, no matter the appeals available to them.”). Therefore, to the extend the
government argues that the Court should deny the motion for failure to exhaust, the
Court rejects this argument.

                                            3
Case 1:19-cr-00487-PAB Document 56 Filed 07/26/21 USDC Colorado Page 4 of 6




guidelines are not “applicable” they “cannot constrain district courts’ discretion” (citation

omitted)). However, a court may conclude that the application notes to U.S.S.G.

§1B1.13 “still provide[] the best definition and description of ‘extraordinary and

compelling reasons.’” United States v. Carr, – F. App’x –, 2021 WL 1400705, at *4

(10th Cir. Apr. 14, 2021) (unpublished).

       “The existence of the COVID-19 pandemic no doubt can be described as

extraordinary insofar as it is beyond what is usual, customary, regular, or common.”

United States v. Gonzalez, 467 F. Supp. 3d 1075, 1079 (D. Colo. 2020) (citations,

alterations, and quotations omitted). “However, because the apposite test is stated in

the conjunctive, the dangers presented by the pandemic – which impact us all,

worldwide – also must be ‘compelling’ in [the movant’s] particular circumstances.” Id.;

see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison

cannot independently justify compassionate release.”). Defendant argues that his

prolonged and continuous COVID-19 symptoms, which are affecting his PTSD3 and

mental health, represent extraordinary and compelling reasons to justify compassionate

release. See Docket No. 53 at 1. While medical conditions may, in the appropriate

case, represent extraordinary and compelling reasons warranting compassionate

release, the Court finds that defendant has not demonstrated them here.

       Neither defendant nor the government discuss defendant’s COVID-19

vaccination status. See generally Docket Nos. 53, 55. However, the Court presumes

that defendant has contracted COVID-19 at some point because he complains that he is

       3
           The Court construes this to be an abbreviation of post-traumatic stress disorder.

                                              4
Case 1:19-cr-00487-PAB Document 56 Filed 07/26/21 USDC Colorado Page 5 of 6




suffering prolonged symptoms from COVID-19 and that these symptoms are impacting

his mental health. See Docket No. 53 at 1. Defendant argues that he will be able to get

substance abuse and mental health treatment if he is released to an RRC. Id.

However, defendant does not indicate that these treatments are unavailable to him at

FCI Florence. Additionally, defendant does not attach any medical records to his

motion that would allow the Court to determine their severity of his symptoms. Without

any documentation of his medical status, the Court declines to find that these conditions

represent extraordinary and compelling circumstances. See Gonzalez, 467 F. Supp. at

1080 (“[T]he fact that Mr. Gonzalez’s claims are unsupported by evidence regarding the

severity of his heart murmur prevents the Court from finding that this medical condition

constitutes an extraordinary or compelling circumstance warranting early release.”);4

United States v. Delgado, 2020 WL 2542624, at *3 (N.D. Tex. May 19, 2020) (finding

that inmate did not establish grounds for compassionate release where the inmate had

“failed . . . to provide the Court any medical records (particularly recent ones) to

establish how immunocompromised he may now be”).

       Because defendant presents no medical records with his motion and the Court

has previously declined to eliminate defendant’s condition of supervised release

requiring him to reside at an RRC for six months following his incarceration, he fails to

demonstrate extraordinary and compelling reasons justifying release based on the
       4
        The Court recognizes that this case evaluated whether the defendant presented
extraordinary and compelling circumstances under U.S.S.G. § 1B1.13, cmt. n.1, see
Gonzalez, 467 F. Supp. at 1077-79, which the Tenth Circuit subsequently held was not
“applicable” under the First Step Act when a motion is brought by a defendant. See
McGee, 992 F.3d at 1050. However, a court may conclude that the application notes to
U.S.S.G. §1B1.13 “still provide[] the best definition and description of ‘extraordinary and
compelling reasons[,]’” Carr, 2021 WL 1400705, at *4, and the Court agrees with the
reasoning in Gonzalez regarding the lack of documentation of medical conditions.

                                              5
Case 1:19-cr-00487-PAB Document 56 Filed 07/26/21 USDC Colorado Page 6 of 6




COVID-19 pandemic. Accordingly, Mr. Hermansen’s motion will be denied. See

McGee, 992 F.3d at 1043 (“[D]istrict courts may deny compassionate-release motions

when any of the three prerequisites . . . is lacking and do not need to address the

others.” (citation and quotations omitted)).

       For the foregoing reasons, it is

       ORDERED defendant’s Motion for Compassionate Release to Halfway House

[Docket No. 53] is DENIED.




       DATED July 26, 2021.


                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                               6
